Order entered November 3, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00531-CV

                            JUAN CARLOS FLORES, Appellant

                                               V.

         CHASCO, INC. A/K/A CHASCO INTERIORS, INC., ET AL., Appellees

                      On Appeal from the 160th Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. DC-09-14912-H

                                           ORDER
       We GRANT appellant’s October 22, 2014 motion for second extension of time to file

appellant’s brief and ORDER the brief be filed no later than November 18, 2014. No further

extensions will be granted absent exigent circumstances.


                                                     /s/   ADA BROWN
                                                           JUSTICE